In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00320-CV

RAY FISCHER AND CORPORATE TAX               §    On Appeal from the 48th District
MANAGEMENT, INC. N/K/A RY                        Court
FISCHER & ASSOCIATES, INC.,                 §
Appellants                                       of Tarrant County (048-284212-16)
                                            §
V.                                               December 16, 2021
                                            §
MARK BOOZER, JERROD RAYMOND,                     Memorandum Opinion by Justice
AND CTMI, LLC, Appellees                         Womack


                         JUDGMENT ON REHEARING

      After considering Appellants’ motion for rehearing, the response, and reply, we

grant the motion for rehearing in part, withdraw our October 7, 2021 opinion and

judgment, and substitute the following.

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s final judgment. It is ordered that the trial court’s final

judgment is reversed and we render the following:

      1. Appellant Ray Fischer shall recover from Appellees $990,175.66.
       2. Appellants shall recover from Appellees $450,000 for Appellants’ reasonable

and necessary attorney’s fees for work done at the trial court level.

       3. Appellants shall recover from Appellees $60,000 for Appellants’ reasonable

and necessary attorney’s fees for work done at the court of appeals level.

       4. If Appellants prevail in an appeal of this court’s judgment to the Texas

Supreme Court, they shall additionally recover from Appellees $10,000 for Appellants’

reasonable and necessary attorney’s fees if the case is resolved on a petition for

review. And in the event the petition for review is granted by the Texas Supreme

Court and Appellants ultimately prevail, Appellants shall recover from Appellees both

the $10,000 and an additional $30,000 for Appellants’ reasonable and necessary

attorney’s fees.

       The case is remanded to the trial court for further proceedings to determine

Appellants’ entitlement to pre-judgment interest and to calculate the amount of pre-

judgment interest to be awarded, if any, and for determination of post-judgment

interest.

       It is further ordered that Appellees shall pay all costs of this appeal, for which

let execution issue.




                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Dana Womack
                                          Justice Dana Womack